Citation Nr: 1123362	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.. 


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to November 1970.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that at the time of his death, the Veteran was service-connected for posttraumatic stress disorder (70% disabling) and entitlement to individual unemployability (TDIU) had been established due to the Veteran's symptoms of PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran's death certificate shows that he died February [redacted], 2009 and lists the immediate cause of death as septicemia due to or as a consequence of liver cirrhosis and chronic hepatitis C.  The Veteran was not service connected for any of these conditions at the time of his death.

3.  The probative evidence of record shows that the cause of the Veteran's death was not the result of a disease or injury incurred in active service.

4.  The Veteran was not rated as totally disabled as a result of a service-connected disability for 10 continuous years immediately preceding his death, nor was he a former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.312 (2010).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Certain additional notice requirements attach in the context of a claim for DIC benefits based on service connection for the cause of death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed.Cir. May 19, 2009).  Generally, 38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the notice letter will depend upon the information provided in the claimant's application.

Here, the RO sent correspondence in April 2009 and a rating decision in July 2009.  These documents discussed specific evidence, the particular legal requirements applicable to the claims, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.

The Board concludes that the appellant has actual knowledge of the disability for which the Veteran was granted service connection and those for which he was not service-connected.  In this regard, the nature of the appellant's claim reflects her actual knowledge of the disabilities for which the Veteran was granted service connection and the conditions for which he was not service-connected.  Accordingly, any failure to provide Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2008 supplemental statement of the case.

Entitlement to Service Connection for Cause of Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4). 

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some in- service incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

As noted above, at the time of the Veteran's demise, he was service-connected for PTSD (70% disabling) and entitlement to TDIU had been established due to the Veteran's symptoms of PTSD.  The appellant maintains that the Veteran died as a result of hepatitis C that was contracted during active service.  Specifically, she believes the Veteran may  have been exposed to hepatitis C while handling dead bodies while serving in the Republic of Vietnam.  In a May 2010 statement, the appellant offered an additional theory that the Veteran's death may have been caused by his service-connected PTSD.  She avers that the Veteran's PTSD caused his drinking which led to his death. 

A review of the service treatment records reveals no evidence of treatment for or a diagnosis of hepatitis C.  The Veteran's service in the Republic of Vietnam has been confirmed.

Post-service medical records indicate the Veteran underwent at least two surgical procedures for multiple broken bones in the 1980s.  A July 1998 VA examination report noted a recent diagnosis of hepatitis C, etiology unknown.  A diagnosis of PTSD was established in a July 2003 VA examination report.  Treatment records from 1998 to the time of the Veteran's death in 2009 show consistent, ongoing treatment for symptoms of hepatitis C and PTSD.  

An August 2003 rating decision denied service connection for hepatitis C and granted service connection for PTSD with a disability evaluation of 70 percent.  The RO denied the claim for hepatitis C, in essence, for lack of a medical nexus relating the disease to service.  More specifically, the RO cited a July 2003 hepatitis C questionnaire in which the Veteran indicated no risk factors for hepatitis C.

A February 2009 death summary report indicated that the patient had a history of chronic hepatitis with findings consistent with cirrhosis and pancytopenia attributed to hypersplenism.  The examiner noted that the Veteran was recently hospitalized with severe thrombocytopenia and findings consistent with idiopathic thrombocytopenic purpura in addition to hypersplenism, and was treated without improvement.  Thereafter, his condition rapidly deteriorated and he expired on February [redacted], 2009.  The examiner listed the cause of death as: septicemia due to streptococcus viridians, heptic failure, chronic hepatitis C, and idiopathic thrombocytopenic purpura.

As noted above, the Veteran's death certificate shows that he died February [redacted], 2009 and lists the immediate cause of death as septicemia due to or as a consequence of liver cirrhosis and chronic hepatitis C.  The Veteran was not service connected for any of these conditions at the time of his death.  Notably, neither the death summary report, nor death certificate signify PTSD as a cause of death.

In considering the complete evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  As noted above, appellant maintains that the Veteran died of hepatitis C that was incurred in service.  However, the probative medical evidence of record indicates no relationship between the Veteran's hepatitis C and service.  Although the appellant maintains that the Veteran was exposed to hepatitis C while carrying dead bodies in service, the Board point out that, in a July 2003 hepatitis C questionnaire, the Veteran reported no risk factors for hepatitis C.  Specifically, he indicated that he'd never been exposed to any contaminated blood or fluids.  Thus, even if the Board were to assume that the Veteran transferred dead bodies while on active duty, there is no confirmation that blood was actually transferred from any of the deceased servicemen to the Veteran.  Further, there is no indication in the record that the Veteran had open wounds or had sustained cuts and was therefore bleeding at the time that he transferred the dead bodies.  Therefore, the Board finds the appellant's contentions with regard to hepatitis C unsubstantiated by the evidence of record.

In addition, the Board notes there is no evidence of treatment for or diagnosis of hepatitis C until nearly 28 years after service discharge.  With regard to the decades-long evidentiary gap in this case between active service and the earliest diagnosis of hepatitis C in 1998, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing a diagnosis of hepatitis C during service or within close proximity thereto, the medical evidence of record does not link the Veteran's cause of death to his military service.  In fact, as noted above, there was no event, disease, or injury in service to which the Veteran's death could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 517, citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d at 1355-57.  In this regard, the etiology of the Veteran's hepatitis C remains unknown.  Therefore, the Board finds that the Veteran's hepatitis C did not manifest in service and was not causally or etiologically related to military service.  

With regard to the appellant's theory that PTSD caused the Veteran to abuse alcohol which led to his death, there is simply no evidence of record to support such a claim.  As noted above, neither the death certificate or death summary report notes PTSD as a cause of death.  Further, the evidence of record indicates that the Veteran had not abused alcohol for many years prior to his death in 2009.  For example, in an August 2003 VA examination report, the Veteran stated that he had not abused drugs or alcohol for the past seven years.  Additionally, a December 2008 alcohol screening was negative and a February 2009 private treatment record noted that the Veteran used to drink on a regular basis until approximately one year ago.  Regardless of the Veteran's history of alcohol use, the medical findings simply do not show that the Veteran's PTSD caused his death.  Thus, the appellant's contentions are not substantiated and service connection for the Veteran's cause of death cannot be granted.

While Board acknowledges the appellant's contentions, it also notes that the appellant, as a lay person, is not competent to offer a medical opinion relating the Veteran's cause of death to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The Veteran's allegations as to the etiology of the cause of her husband's death is without probative value.  There is no competent evidence of record linking the cause of the Veteran's death to his active duty service or to a service-connected disability.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.


Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318

Where a Veteran's death is not determined to be service- connected, a surviving spouse may still be entitled to benefits.  Benefits are payable to the surviving spouse of a "deceased Veteran" in the same manner as if the death were service-connected. 38 U.S.C.A. § 1318(a) (West 2010).  A deceased Veteran for purposes of this provision is a Veteran who dies not as the result of the Veteran's own willful misconduct, and who either was in receipt of compensation, or for any reason (including receipt of military retired pay or correction of a rating after the Veteran's death based on clear and unmistakable error) was not in receipt of but would have been entitled to receive compensation, at the time of death for service-connected disabilities rated totally disabling.  The service-connected disabilities must have either been continuously rated totally disabling for 10 or more years immediately preceding death or continuously rated totally disabling for at least five years from the date of the Veteran's separation from service.  The total rating may be schedular or based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2010); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

Here, the Veteran was service-connected for PTSD (70% disabling) from May 30, 2003 and entitlement to TDIU had been established due to the Veteran's symptoms of PTSD, from May 30, 2003.  However, the Veteran did not have a service-connected disability that was continuously rated totally disabling for 10 or more years immediately preceding death.  Nor did he have any disability that was continuously rated totally disabling for at least five years from the date of his separation from service.  Accordingly, the Board finds that the totally disabling requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has not been met.  

Additionally, the Veteran was not a former prisoner of war who died after September 30, 1999.  Therefore, the appellant's claim under 38 U.S.C.A. § 1318 must be denied for lack of legal merit or entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement);  Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).

As a final point, the Board notes that in reaching this determination, it is sympathetic to the appellant's claims and does not wish in any way to diminish the Veteran's honorable service.  The Board, however, is precluded from reaching its own unsubstantiated medical conclusions, and is instead bound on these matters by the medical evidence of record.  Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).




ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


